


110 HR 716 : Santa Rosa Urban Water Reuse Plan

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 716
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Santa Rosa Urban Water Reuse Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Santa Rosa Urban Water Reuse Plan
			 Act.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following new
			 section:
				
					16__.City of Santa
				Rosa, California, Urban Water Reuse Plan
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Santa Rosa, California, is authorized to participate in the design,
				planning, and construction of projects to implement the plan titled
				Santa Rosa Urban Water Reuse Plan.
						(b)Cost
				shareThe Federal share of
				the costs of the projects authorized by this section shall not exceed 25
				percent of the total cost. The Secretary shall credit the City of Santa Rosa
				with the value of all expenditures made before the date of the enactment of
				this section that are used toward completion of projects that are compatible
				with this section.
						(c)Limitations
							(1)Federal funds
				shall not be used for the operation or maintenance of a project authorized by
				this section.
							(2)Funds authorized
				by this legislation shall not be used for the development of new wetland
				areas.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$20,000,000.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is amended by inserting after the last item relating to title XVI the
			 following:
				
					
						Sec. 16__. City of Santa Rosa, California,
				Urban Water Reuse
				Plan.
					
					.
			
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
